DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al. (US 2019/0253959 A1) hereinafter Wei..

Regarding claims 1, 7, and 13 – Wei discloses acquiring frequency point information by performing frequency point scanning in an operating band belonging to an operator of the 5G network, refer to Figure 4 and paragraphs [0003], [0023], [0027], [0031] to [0035], [0042] to [0046], [0049] to [0052], [0055] to [0059], [0098] to [0112], [0131], [0148], and claim 1.

performing a cell registration process through a cell, with the 5G supported frequency point to access the 5G network, refer to Figures 4, 7, and paragraphs [0148], [0165].
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 8, 10, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (same as above) in view of Xie et al. (US 2016/0183174 A1) hereinafter Xie.

Regarding claims 2, 8, and 14 – Wei discloses acquiring frequency point information by performing frequency point scanning in an operating band belonging to an operator of the 5G network; selecting a 5G-supported frequency point used by the operator from the frequency point information; and performing a cell registration process through a cell, with the 5G-supported frequency point to access the 5G network, see above.
 signal energy from the frequency point information to perform the cell registration process through a cell with the selected frequency point to access the 5G network.
Xie discloses selecting a scanned frequency point having maximum signal energy from the frequency point information to perform the cell registration process through a cell with the selected frequency point to access the 5G network, refer to Figures 2-4, 11, 12, and paragraphs [0024], [0028], [0035], [0044], [0057] to [0060], [0075], [0115], [0122], [0131], [0133], [0232], [0235], [0282].
It would have been obvious to an ordinary person of skill in the art before the effective filing date of the application to combine Wei with Xie to provide Wei with selecting a scanned frequency point having maximum signal energy from the frequency point information to perform the cell registration process through a cell with the selected frequency point to access the 5G network.
The suggestion/motivation for combining Wei and Xie is that Wei suggests the 5G signal, refer to Figure 2-4, and paragraphs [0010] to [0015], [0027], [0049] to [0052], [0098], [0137], [0146] to [0148].
The benefit being that the highest signal energy will yield the best quality of service (QoS) for the user.
Regarding claims 4, 10, and 16 – Wei discloses acquiring frequency point information by performing frequency point scanning in an operating band belonging to an operator of the 5G network; selecting a 5G-supported frequency point used by the operator from the frequency  and performing a cell registration process through a cell, with the 5G-supported frequency point to access the 5G network, see above.
Wei does not explicitly disclose setting a scanning priority of a band comprising the 5G-supported frequency point and belonging to the operator to high.
Xie discloses setting a scanning priority of a band comprising the 5G-supported frequency point and belonging to the operator to high, refer to paragraphs [0112], [0156], [0190], [0205], [0223], [0250].
It would have been obvious to an ordinary person of skill in the art before the effective filing date of the application to combine Wei with Xie to provide Wei with setting a scanning priority of a band comprising the 5G-supported frequency point and belonging to the operator to high.
The suggestion/motivation for combining Wei and Xie is that Wei suggests the need for 5G systems to meet future mobile communication needs, refer to Figure 1, and paragraphs [0010], [0015].
The benefit being 5G communications can be selected to meet higher QoS requirements. 
Claims 3, 5, 9, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (same as above) in view of Wang et al. (US 2018/0227839 A1) hereinafter Wang.1.	

Regarding claims 3, 9, and 15 – Wei discloses acquiring frequency point information by performing frequency point scanning in an operating band belonging to an operator of the  and performing a cell registration process through a cell, with the 5G-supported frequency point to access the 5G network, see above.
Wei does not explicitly disclose generating a frequency point list; and adding a 5G-supported frequency point used by each operator to the frequency point list.
	Wang discloses generating a frequency point list; and adding a 5G-supported frequency point used by each operator to the frequency point list, refer to Figure 1, 2, 3, and paragraphs [0006], [0007], [0009], [0024], [0025], [0029], [0031], [0033] to [0035].
	It would have been obvious to an ordinary person of skill in the art before the effective filing date of the application to combine Wei with Wang to provide Wei with generating a frequency point list; and adding a 5G-supported frequency point used by each operator to the frequency point list.
	The suggestion/motivation for combining Wei and Wang is that Wei suggests a SIM card with pre-configured searching information (frequency point) and storing searching information, refer to Figure 7 and paragraphs [0131], [0139], [0165].
	The benefit being the searching and registration processing time can be reduced providing for increased QoS for the user.
Regarding claims 5, 11, and 17 – Wei discloses acquiring frequency point information by performing frequency point scanning in an operating band belonging to an operator of the 5G network; selecting a 5G-supported frequency point used by the operator from the frequency  and performing a cell registration process through a cell, with the 5G supported frequency point to access the 5G network, see above.
Wei does not explicitly after accessing file 5G network, acquiring a SG-supported frequency point used for accessing the 5G network; and updating a frequency point list based on the acquired 5G-supported frequency point.
Wang discloses after accessing file 5G network, acquiring a 5G-supported frequency point used for accessing the 5G network; and updating a frequency point list based on the acquired 5G-supported frequency point, refer to Figure 1, 2, 3, and paragraphs [0006], [0007], [0009], [0024], [0025], [0029], [0031], [0033] to [0035].
It would have been obvious to an ordinary person of skill in the art before the effective filing date of the application to combine Wei with Wang to provide Wei with after accessing file 5G network, acquiring a SG-supported frequency point used for accessing the 5G network; and updating a frequency point list based on the acquired 5G-supported frequency point.
The suggestion/motivation for combining Wei and Wang is that Wei suggests a SIM card with pre-configured searching information (frequency point) and storing searching information, refer to Figure 7 and paragraphs [0131], [0139], [0165].
The benefit being the searching and registration processing time can be reduced providing for increased QoS for the user.

Claims 6, 12, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Wei (same as above) in view of Wang et al. (US 2018/0227839 A1) hereinafter Wang (same as above) and further in view of Xie et al. (US 2016/0183174 A1) hereinafter Xie (same as above).

Regarding claims 6, 12, and 18 – Wei discloses acquiring frequency point information by performing frequency point scanning in an operating band belonging to an operator of the 5G network; selecting a 5G-supported frequency point used by the operator from the frequency point information; and performing a cell registration process through a cell, with the 5G supported frequency point to access the 5G network, see above.
Wang discloses generating a frequency point list; and adding a 5G-supported frequency point used by each operator to the frequency point list.
	The combination of Wei and Wang do not explicitly disclose acquiring the 5G~supported frequency point used by the operator from the frequency point list through a radio resource control (RRC) module of the terminal.
	Xie discloses acquiring the 5G~supported frequency point used by the operator from the frequency point list through a radio resource control (RRC) module of the terminal, refer to Figure 7 and paragraphs [0217], [0223], [0225], [0232], [0253], [0258], [0262], [0264], [0268], [0271], [0274].
	It would have been obvious to an ordinary person of skill in the art before the effective filing date of the application to combine Wei and Wang with Xie to provide Wei and Wang with acquiring the 5G~supported frequency point used by the operator from the frequency point list through a radio resource control (RRC) module of the terminal.
 frequency point scanning in an operating band belonging to an operator of the 5G network; selecting a 5G-supported frequency point used by the operator from the frequency point information; and performing a cell registration process through a cell, with the 5G supported frequency point to access the 5G network, refer to Figures 3, 4, 7, and paragraphs [0003], [0023], [0027], [0031] to [0035], [0042] to [0046], [0049] to [0052], [0055] to [0059], [0098] to [0112], [0131], [0146] to [0148], [0165], and claim 1.
	The benefit of providing the frequency point list through a radio resource control (RRC) module of the terminal is that the searching and registration processing time can be reduced providing for increased QoS for the user.
Allowable Subject Matter

Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Applicant's arguments filed 9/3/21 have been fully considered but they are not persuasive. The applicants argue on page 2 of the response that “Wei does not disclose “acquiring frequency point information by performing frequency point scanning in an operating band belonging to an operator of the 5G network,” as recited in claim 1 and similarly recited in independent claims 7 and 13.” and  “selecting a 5G-supported frequency point used by the operator from the frequency point information,” and “performing a cell registration process through a cell with the 5G-supported frequency point to access the 5G network,” as recited in claim 1 and similarly recited in independent claims 7 and 13. The examiner respectfully disagrees.
“acquiring frequency point information by performing frequency point scanning in an operating band belonging to an operator of the 5G network,” as shown in Figure 3, the operating band 200 which is part of the 5G operating band is scanned by the UE, refer to paragraphs [0003], [0142], [0146].
“selecting a 5G-supported frequency point used by the operator from the frequency point information,” as shown in Figure 4, steps S102 and S103, refer to paragraphs [0003], [0147], [0148].
“performing a cell registration process through a cell with the 5G-supported frequency point to access the 5G network,” as shown in Figure 4, steps S103, S104, refer to paragraphs [0003], [0148].

The examiner believes the rejection to be reasonable, therefore this action is made final. If the applicants believe a telephone interview will advance prosecution please call the examiner.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sethi et al. (US 10,779,230 B1) discloses methods and devices for network selection with steering of roaming list.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(703) 872-9306
For informal or draft communications, please label PROPOSED or DRAFT
Hand delivered responses should be brought to:
Jefferson Building
500 Dulany Street
Alexandria, VA.

John Pezzlo
13 September 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465